Exhibit 10.1

 

Schedule 1

Rate Lock Confirmation

 

Date:

Thursday, March 22, 2018

TO:

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

RE:

John Hancock Application #:

527600:11

Property Name:

Dexter Park

Property Address:

175 Freeman Street, Brookline, MA

 

Lender has locked the interest rate in connection with the Application on the
terms set forth below, subject to the terms and conditions of the
Application. Capitalized terms not otherwise defined in this confirmation shall
have the meanings assigned to them in the Application.

 

(a)    Loan Amount

$125,000,000

(b)    Interest Rate; Commitment Deposit

The Interest Rate is locked at 3.99% per annum through the outside date for
Closing as set forth below, subject to Lender having received the Commitment
Deposit no later than five (5) days from Lender’s executing and delivering the
Application to Borrower as set forth in the Application.

(c)    Treasury Rate

The applicable U.S. Treasury Security used to determine the Interest Rate was
the 10-year Treasury, which is 2.81%.

(d)    Monthly Payment

The Monthly Payment is fixed at $415,625.00.

(e)    Amortization Period

The Loan is interest-only throughout its term.

(f)    Amended Date of Application

The date of the Application is hereby amended to March 22, 2018.

(g)    Outside Date for Closing; Rate Lock Expiration

The outside date for Closing is June 1, 2018.

(h)    Extent of Amendment; Ratification

The Application is hereby modified to incorporate the terms and conditions of
this Rate Lock Confirmation. In the event of any conflict between this agreement
and the Application, this Rate Lock Confirmation shall prevail. Except as
amended by this Rate Lock Confirmation, the Application is ratified and remains
in full force and effect.

 

Applicant hereby (i) acknowledges that Lender locked the Interest Rate in
connection with the Application and this Rate Lock Confirmation at the rate set
forth above which Interest Rate was accepted by Applicant via a teleconference
held on March 22, 2018 (the “Rate Lock Date”); (ii) accepts all of the terms and
conditions set forth above; and (iii) agrees that the Application remains
unchanged and in full force and effect, except as modified by the terms set
forth above.

 

Applicant confirms the foregoing terms by executing below and delivering this
Rate Lock Confirmation via telecopy or electronic mail, to be received by Lender
no later than 1:00 P.M., Eastern time on the Rate Lock Date. Notwithstanding the
locking of the Interest Rate, Lender is not obligated to make the Loan
contemplated by the Application unless and until the Loan has been approved by
Lender, and Lender has countersigned and delivered the Application.

 

Time is of the essence under this confirmation.

 

APPLICANT / BORROWER:

 

Hamilton Park Towers, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Carl A. Valeri

 

Title:

 

 

 

Date Executed:

 

3/22/2018

 

 

 

 

 

LENDER:

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

David Connors

 

Title:

 

Managing Director

 

Date Executed:

 

3/22/2018

 

 



--------------------------------------------------------------------------------